 



AMENDMENT NO. 2
TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
January __, 2008
     This Amendment No. 2 to Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of January ___, 2008 by Ashford OP General Partner, LLC, a Delaware
limited liability company, as general partner (the “General Partner”) of Ashford
Hospitality Limited Partnership, a Delaware limited partnership (the
"Partnership”), and Ashford OP Limited Partner, LLC, a Delaware limited
liability company, as a limited partner of the Partnership (the “Ashford Limited
Partner”), pursuant to the authority granted in the Third Amended and Restated
Agreement of Limited Partnership of Ashford Hospitality Limited Partnership,
dated as of May 7, 2007, as amended by Amendment No. 1 to the Third Amended and
Restated Agreement of Limited Partnership of Ashford Hospitality Limited
Partnership, dated as of July 18, 2007 (as so amended, the “Partnership
Agreement”), for the purpose of reducing the Payout Period associated with the
Limited Partners’ Redemption Rights. Capitalized terms used and not defined
herein shall have the meanings set forth in the Partnership Agreement.
     WHEREAS, Section 11.1(e) of the Partnership Agreement permits the General
Partner, with the approval of the Limited Partners holding more than 50% of the
Common Percentage Interests of the Limited Partners, to amend the Partnership
Agreement for any purpose not specifically addressed otherwise in such
Section 11.1(e);
     WHEREAS, the Ashford Limited Partner holds approximately 90% of the Common
Percentage Interests of the Limited Partners, and the General Partner and the
Ashford Limited Partner desire to amend the Partnership Agreement to reduce the
Payout Period associated with the Limited Partners’ Redemption Rights pursuant
to Section 7.4 of the Partnership Agreement from one year to 60 days for all
Limited Partners;
     WHEREAS, Ashford Hospitality Trust, Inc., a Maryland corporation, which is
the sole member of the General Partner and the Ashford Limited Partner, has
directed the General Partner and the Ashford Limited Partner to amend the
Partnership Agreement as set forth in this Amendment;
     WHEREAS, the General Partner and the Ashford Limited Partner desire to so
amend the Partnership Agreement, effective as of the date hereof; and
     WHEREAS, the Payout Period with respect to a cash payment upon the exercise
of the Redemption Rights by a Limited Partner varies from 60 days to one year,
to ensure uniform application of such Redemption Rights to all Limited Partners,
the Payout Period set forth in Section 7.4(a) of the Partnership Agreement shall
be reduced from one (1) year to sixty (60) days for all Limited Partners.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner and the Ashford Limited Partner hereby adopt
the following amendments to the Partnership Agreement pursuant to the authority
granted such parties under Section 11.1(e) of the Partnership Agreement:
     1. The second sentence of Section 7.4(a) is hereby amended and restated in
its entirety as follows:
“The Partnership shall have up to sixty (60) days (the “Payout Period”)
following exercise of a Redemption Right to pay the Cash Amount to the Limited
Partner who is exercising the redemption right (the “Redeeming Partner”).”
     2. The second sentence of the second paragraph of Section 7.4(b) is hereby
amended and restated in its entirety as follows:
“If such shareholder approval is not obtained, the Partnership shall pay to the
Redeeming Partner the Cash Amount no later than the earliest of (i) ten
(10) days after shareholders have voted against the issuance of the REIT Common
Shares, or (ii) one hundred and thirty (130) days after such Common Partnership
Units are presented for redemption, together with interest on such Cash Amount
as specified in Section 7.4(a) hereof.”
     3. Paragraph 2. of Exhibit D is hereby amended and restated in its entirety
as follows:
“2. Amendment to Section 7.4(b). Section 7.4(b) is amended and by adding the
following provision to the end of Section 7.4(b):
     Notwithstanding anything in Section 7.4(a) or Section 7.4(b) to the
contrary, with respect to the exercise of a Redemption Right by Huron
Jacksonville Limited Partnership or any of the Sea Turtle Inn Limited Partners,
in the event of an election by the Company to satisfy such Redemption Right by
payment of the Cash Amount, then the Company may not, after making such
election, pay any portion of such Cash Amount with REIT Common Shares.”
     4. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.
     5. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.
     6. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first set forth above.

            ASHFORD OP GENERAL PARTNER, LLC, a Delaware limited liability
company, as General Partner of Ashford Hospitality Limited Partnership    
 
      By:           Monty Bennett, President             

            ASHFORD OP LIMITED PARTNER, LLC, a Delaware limited liability
company, as a Limited Partner of Ashford Hospitality Limited Partnership holding
approximately 90% of the Common Percentage Interests of the Limited Partners
      By:           David A. Brooks, Vice President             

3